Circuit Court of the County of Wayne Of the Term of December 1826.
United States vs ] Robert Garratt Levi Cook [ & Richard Smyth J
In this Cause, the parties by their Counsel, agree to make a case, & submit the Same to the Supreme Court, on the following statement of facts, to wit;
1. The allegations in plaintiff’s declaration are admitted to be true, in manner and form, as set forth.
2. The Defendants withdraw their plea of non est factum, and admit the execution of the Bond.
3. It is admitted, that subsequent to the execution of the said Bond, and after the said Garratt had for a long space of time executed the duties of the office of Constable, towit, on or about the month of October, Eighteen hundred and Twenty one, the said Garratt went with his family & effects to the Island of Michilli-*417mackinac, where he remained about 11 months during which time he received several Borough appointments at that place, & executed the duties of the office of Deputy Clerk of the County Court of Michillimackinac
4 It is further admitted that the said Garratt returned to Detroit about the month of September Eighteen Hundred and Twenty Two, and thereupon proceeded to execute the duties of the office of Constable, under the appointment received in Eighteen Hundred & Twenty.—•
5. It is also admitted, that at the times mentioned in plaintiffs’ declaration, when the said judgments were had against the said Garratt for his defaults, the said Garratt had not resigned his said office as Constable, (neither had been superseded in the said office)
6. It is also admitted, that the said Securities Cook & Smyth, did, on the fourteenth day of February, Eighteen hundred and Twenty Four protest against the said Garratt exercising the duties of the said office of Constable, & not before that time;— stating that they would not Consider themselves liable for his official acts.—
7 It is agreed, that either party may, at the hearing of the Case, adduce testimony to the Court, touching any fact relating to the case
Cole & Chipman for plffs
John L. Leib f for Defts